38 So. 3d 894 (2010)
STATE ex rel. Darren WILLIAMS
v.
STATE.
No. 2010-KH-1364.
Supreme Court of Louisiana.
July 9, 2010.
Rehearing Denied July 19, 2010.
In re Williams, Darren;Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court, Div. G. No. 481-150; to the Court of Appeal, Fourth Circuit, No. 10-K-0473.
Writ granted in part; case remanded to the district court. The district court is ordered to review the record and determine whether a probable cause determination was made within 48 hours of relator's arrest as required by La. C.Cr. P. art. 230.2 and State v. Wallace, 09-1621, p. 11 (La. 11/6/09), 25 So. 3d 720, 727 ("In the absence of a bona fide emergency or other extreme circumstances, all persons arrested without a warrant for whom a probable cause determination is not made within 48 hours must be immediately released from custody on their own recognizance."). In all other respects, the application is denied.
KNOLL, J., dissents with reasons.
KNOLL, J., dissenting.
Before this court applies a blanket application of State v. Wallace, 09-1621 (La.11/6/09), 25 So. 3d 720, it should realize Wallace does not address the untimeliness issue raised in this case. The accused in Wallace promptly moved for his release after the court failed to make a probable cause determination within 48 hours of his warrantless arrest. In contrast, Relator in this case did not promptly raise the issue of the court's failure to timely make the probable cause determination.[1] An important interest served by the requirement of a prompt determination of probable cause is to prevent "prolonged detention based on incorrect or unfounded suspicion" which may unjustly imperil a suspect's job, income and family relationships. Riverside v. McLaughlin, 500 U.S. 44, 52, 111 S. Ct. 1661, 1668, 114 L. Ed. 2d 49 (1991). Significantly, the district court has now made a probable cause determination. In my view, there is a window of time for an accused to raise the issue of the court's failure to make a probable cause determination within 48 hours of arrest. Therefore, I would either deny the writ or grant it to address the untimeliness not addressed in Wallace.
NOTES
[1]  It is unclear from the application whether Relator raised the issue six months or almost three years after the warrantless arrest.